 

CE: User Sito HOLES FENG EARS CLE eC,

August 2, 3020
Artic rar Cita / 06 Lene

—FRevovsle Nv of 1seuED ew Prove WHat
You ene Att? by TE Over 75 Pepeser me os My Omots sipupre
4elense aha be Adusd) bleaf Paiseq ex.) JSotlurrays

CE mine me 4s SES7 4 Less

J ly 3, FO) Mice / Ls Lez.
Te Ory

AE OO
ney SUG fl? Arles) ( LEE? Te TE FEeCz« Oye.
Tlon4C. (WN TiFericd Sy G, 922-3 t vu

\ Hastie. dosv- KECES? Cay
bated) Ufewneiny hue sefiee

THAT HS be Gers Acca OG le Me fesdid, Edletose>
Ate Me. funy} FecaDs Exe

rye lis REE of OF 74 es
| OL CAME RE, esr
ME Meibas- (LANE egy 7 BD wc 2S, i fe
NEOT ANE TH Cittea

“Lb LESD gy
dS FAL TS «gue Cveeaies Me. Hegicas’, C8 esas
YE likes. / @ Alig

CF 9028 TH gp D Os Cue 4s
2 - WHOL os ,
Wsiy's Oded, A } / < F M7 Ube) fey,

CEWEK os AC, GOH LACE KE Yims AB 4 ELH sfeyy- ( —
PSE Peger WELASE of Abie | 4

Wolbers Mate, Crrigy! /
| 4 / 3. BAlsg
Eun Sot Mev, jo Che they LX Lhe Ye —— C
Lhe _ 8 bal, FT Asa Tre
ME ACHAT ONS Fok. SE/2ueey- THEd My PD Sha igsgc CSS ks OF Lhich €
Us) lESUIE), AD KEP yes a) p . — Ot, Ye
OF my STomper/ 155 “Tite thee EY LB Baer es pane
7 OMA USSUES Teta 408 (Ce, A) On) Uk be fa My vas
CLIVE Wepre BEN Pion SUMLEUS OL Mey Tyupeet), Buz

/ (
o Jase pis bfes / a / C7 “A eee Vy (ele ey. ES Luc GY. | CO Va
EAS THAT fen fe

THE 7) Treg Ate Ulsvce- oF ity my Sfanrel
ConTLes “To” Hive Probl mafre CSSEES.. Exedy €2 ts 4 2) Wy of
AMWSTATOX Jewell Spitine [8x4 Ouie-_ © Ci érhirn Ons

C7
WE PLOWVE TF MEY? ATO 4156 Excloses | kil ki

Mans

 
 

 

Case 2:17-cr-20716-DML-DRG ECF No. 196, PagelD.1518 Filed 08/03/20 Page 2 of 6

MCT KE Me, WHT Wile « CEZ TCO7 04

—,: / ° Yt Cuz 3 (8 [2

/ Les (qcEw) a te Si bebe Lie SUrSe.¢ ; Th is LE ye
MEA Sv ( BELIEVE Tif My ONTOS Yhve Wiesedes> Fong.

JULES, 4? Pty bees. t/4 ee Be eg ug “J A M -

foe lnc 393.There os wi Cay A cali ae
_ / y LEE

1) Get fips Sure, L ty dp el of abn ik Le C

[ MENT 9uh A ify 1 waif a ZL . 7 2) CAdefo- bLrez

Gee” LZ e /
Male Lu fo the OM bremen f- y Lex yi DB ” “Uy elec4 “fs

td1 {los aon ZL

JIE Cliks Me 7 Biden of 9-19 Neste. Te.
Ci A ned afely GB fa 4 SUGe3? A pry Aeesia 4 fi i
bY haf, OS Led06 Lift, Pre Osa, / eve Aad’ 2 iy Ltd —
CL. Bkettls of which CMS Le heer Pufe As 4 -
/ dave had fo (reelic Blood hecave Kane cite cae
Los a Pall, One of fle reashes ih bye

€ resolve MY lyse Ly J Ab uk be Sd Corg for

Surgere Of thy
25 (ch, Gre SM Ly - |
Ydor @ may [. ZL us Ue Sue a deel. ( Also, ineluded!

( Lisfed! dlarteldeny @2] i

Ve ce ve ary © Spore. Also

Cam Yo.
“orl Sh Ut pty have + hve . me es Vegads fo Pay Le
, (
Uw COmmuncet-idas. A log ° mG Vc ctenf feiky L.

| Au ust
ove bi fe meh FC LPO a sofa
Me a copy of my Serbreing banieriph Jeind bok CHM Ye

 
Case 2:17-cr-20716-DML-DRG ECF No. 196, PagelD.1519 Filed 08/03/20 Page 3 of 6

Ve: L7- d0716

Alve OS (2, 219d

Nets€ SEd> [iis CETE@ O THE

fr

4 if? ATE. 1 7bsky dpe ~7O. pes T Me

Dy y CMp SLT LECEI SE” LU 7

ML ME 05 Vted) 4
Le me, OS Lkte/ cere, (Cy way s / on

Wye Lhef LK. 7
di Cc Coty, LZ: Ss
if AD bes Or bhn 7 4 Gry SOLE

Me  Senf Vir P Mifizn 5 Send) fc a”
bemiasbaay Grd Lie Fe bhef! “Cs hit~fe,
ete Avice or fe! SH ?

Lily 5 W260, Al / Gf we, Z r PCC fag
Millon te Nude lara se, ut OOM ed Hi
_ S ror .

The V3 Seeptien foal , bn peafeop, ee [4 big CS Othe.

| AN Fhe 0, ,
a "aed UE D0 eK (esflirg ia oe
ni ‘Ld Seal ts Lfb, A Lhe a, Cs CH)
dye lyuseg? of , kiew Th j etre Gare

WE OUT

 

 
——

yy

 

 

 

Case 2:17-cr-20716-DML-DRG ECF No. 196, PagelD.1520 Filed 08/03/20 Page 4 of 6

TRULINCS 56124039 - EDWARDS, KELWIN DWAYNE - Unit: MIL-D-B

FROM: 56124039

TO: Warden

SUBJECT: ***Request to Staff*** EDWARDS, KELWIN, Reg# 56124039, MIL-D-B
DATE: 07/30/2020 07:30:44 AM

o: Warden Hemingway
Inmate Work Assignment: Compassionate Release

Dear Warden Hemingway,

Please be advised,that i sent you a request for a compassionate release on 7-3-20 from the Wayne county
jail. Also, upon my return from Wayne county jail 7-8-20. As you should know,since my incarceration i have had various
surgeries on my abdominal area of which, are not resolved... Before going to Wayne county was scheduled for additional
surgery.. In fact, Dr. Schirlee put a hault on my designation because of my very much needed surgery. Also, i suffer from
seizures that stem from a gun shot to the back of my head.. Furthermore, i have both knees that need replacing.. | have served
33 months on a 57 month sentence.. Finally,be advised that i have a enlarged heart,i am 5ft 5 inches and i am 275 pounds and
for my weight i am suppose to be 160lbs... All of my medical records are in the institutions file... It is not good to be here in your
facility with these type of issues especially during this pandemic. Please put a application on my behalf to the director of the
federal bureau of prisons.... this is my 3rd request,AND THERE HAS NOT BEEN ANY RESPONSE TO MY REQUEST FOR
"COMPASSIONATE RELEASE" .

RESPECTFULLY SUBMITTED,

‘ KELWIN DWAYNE EDWARDS
 

 

Case 2:17-cr-20716-DML-DRG ECF No. 196, PagelD.1521 Filed 08/03/20 Page 5 of 6

TRULINCS 56124039 - EDWARDS, KELWIN DWAYNE - Unit: MIL-D-B Ex bi f 6

®
FROM: Medical Services
TO: 56124039
SUBJECT: RE:***Inmate to Staff Message***
DATE: 07/31/2020 01:57:03 PM

When you left, it was canceled, now you have returned, she is waiting on a date from the hospital.
Williams

Ay>>> ~!"EDWARDS, ~“IKELWIN DWAYNE" <56124039@inmatemessage.com> 7/29/2020 2:22 PM >>>

-yTo: ms williams
Inmate Work Assignment: knee braces/back brace

hello ms williams,upon my return to milan,i discovered that my knee braces and back brace were not in my box! also,i need to
see you about my pending surgery....

 
 

“L/ 347 oF

o REG. NO.

© FEDERAL DETENTION CENTER
qa P.O. BOX 1000
& MILAN, MICHIGAN 48160

6

P

"(egy { marl

Case 2:17-cr-20716-DML-DRG ECF No. 196, PagelD.1522 Filed 08/03/20

  
   

2

frat,” my 42226

¢

 

Clk of th (MuT

3/ Ne CoA th Blud

Hin gfeaDppfypHbnen] yeep eff nfagedyreedanedbdydocaed ff haffqiye

 

 
